Citation Nr: 0607690	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  97-21 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for joint and muscle 
pain, to include fibromyalgia.

2.  Entitlement to service connection for fatigue, to include 
chronic fatigue syndrome.

3.  Entitlement to service connection for memory loss.

4.  Entitlement to service connection for a sleep disorder.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a thyroid disorder, 
to include a heart condition and vision loss.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
October 1991, including service in the Southwest Asia theater 
of operations during the Persian Gulf War from October 1990 
to April 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Offices (RO) in Nashville, 
Tennessee, and Waco, Texas, which denied the benefits sought 
on appeal.  The claims folder is currently serviced by the RO 
in Waco.

The Board considered this appeal on two previous occasions, 
each time determining that additional development and 
compliance with the Veterans Claims Assistance Act of 2000 
was necessary.  Accordingly, the appeal was remanded.  The 
matter is now properly returned to the Board for further 
appellate consideration.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have fibromyalgia or chronic fatigue 
syndrome.

3.  The veteran experiences some mild memory loss as a 
symptom of a depressive disorder that is not a result of 
military service.

4.  The veteran does not have a sleep disorder, but has 
complaints of excessive sleeping as a symptom of a depressive 
disorder that is not a result of military service.

5.  The veteran does not have a chronic stomach disorder as a 
result of military service.

6.  The veteran was treated for headaches within one year of 
discharge from service, but his headaches have never been 
shown to be migraine headaches with characteristic 
prostrating attacks.

7.  The veteran experienced the early stages of 
hyperthyroidism, currently diagnosed and treated as Grave's 
Disease, during service.


CONCLUSIONS OF LAW

1.  Joint and muscle pain, to include fibromyalgia, was not 
incurred in service or presumed to have been incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005). 

2.  Fatigue, to include chronic fatigue syndrome, was not 
incurred in service or presumed to have been incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005). 

3.  Memory loss was not incurred in service or presumed to 
have been incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005). 

4.  A sleep disorder was not incurred in service or presumed 
to have been incurred as a result of service.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2005). 

5.  A stomach disorder was not incurred in service or 
presumed to have been incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005). 

6.  Chronic headaches were not incurred in service or 
presumed to have been incurred in service or as a result of 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 1118, 1131, 
1133 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2005). 

7.  Grave's Disease was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  



In letters dated in April 2003 and January 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. Section 5103(a), must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appealed AOJ decisions were pending at the 
time the VCAA was enacted and, as such, notice prior to the 
decisions was not possible.  The Court acknowledged in 
Pelegrini that some claims were pending at the time the VCAA 
was enacted and that proper notice prior to the initial AOJ 
decision was impossible.  The Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating actions upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
scheduling him for physical examinations, and affording him 
the opportunity to give testimony before an RO hearing 
officer in August 1996.  The veteran was also given the 
opportunity to testify before the Board, but he withdrew his 
request for a Board hearing in July 2003 and requested that 
another such hearing not be rescheduled.  

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran asserts that he began experiencing a number of 
disorders as a result of his service in the Persian Gulf War.  
He credibly testified before an RO hearing officer that he 
was not treated for his current disabilities during service.  
The veteran stated that his wife noted that he was drowsy and 
sluggish upon his return from the Persian Gulf and he 
subsequently sought treatment for all of his complaints.  He 
stated that he was determined to have hyperthyroidism in 
1994, with his health declining as a result of that disease.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

The veteran seeks service connection for headaches which may 
be considered a chronic disease under 38 C.F.R. 
Section 3.309(a) as an organic disease of the nervous system.  
As such, service connection may be granted under 38 C.F.R. 
Section 3.307(a)(3) if the evidence shows that a chronic 
disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service 
October 1991, the evidence must show that chronic headaches 
manifest to a degree of ten percent by October 1992, in order 
for service connection to be granted based upon a presumptive 
period.  In order to show manifestations consistent with a 
ten percent rating, there must be evidence of migraine 
headaches with characteristic prostrating attacks averaging 
one in two months.  See 38 C.F.R. § 4.124.a, Diagnostic Code 
8100.

The veteran seeks service connection for various 
disabilities claimed to be the result of possible exposure 
to chemicals and/or vaccinations during his period of 
service in the Persian Gulf.  On November 2, 1994, Congress 
enacted the "Persian Gulf War Veterans' Benefits Act," which 
was Title I of the "Veterans' Benefits Improvements Act of 
1994," Public Law 103-446.  That statute, in part, added a 
new section 1117 to Title 38, United States Code, Section 
1117 authorized VA to compensate any Persian Gulf veteran 
experiencing a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed 
illnesses, which became manifest either during active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more 
within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. Section 3.317, which 
defines qualifying Gulf War service, establishes the 
presumptive period for service connection, and denotes a 
broad but non-exclusive list of signs or symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. Section 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he/she last 
performed active service in the Southwest Asia theater of 
operations during the Gulf War.  In April 1997, VA published 
an interim rule that extended the presumptive period to 
December 31, 2001.  This extension of the presumptive period 
was adopted as a final rule in March 1998, and on October 21, 
1998, Public Law 105-277, Section 1602(a)(1) added 38 
U.S.C.A., Section 1118, which codified the presumption of 
service connection for an undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. Section 3.317(a)(1)(i) to expand the 
presumptive period from December 2001 to December 2006.  This 
interim rule became effective November 9, 2001.

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amended various provisions of 38 U.S.C.A. 
Sections 1117 and 1118, including a complete revision of 
Section 1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to Section 1117, as 
follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. Section 1118(a) was amended to add a 
paragraph including the signs and symptoms of Section 1117(g) 
as manifestation of an undiagnosed illness.  The effective 
dates of all of the cited amendments is March 1, 2002.  See 
also 66 Fed. Reg. 56,614, 56,615 (Nov. 9, 2001) (to be 
codified at 38 C.F.R. § 3.317(a)(1)(i)).

A medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, and disability 
out of proportion to physical findings.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  See 38 C.F.R. § 3.317(a)(1)(ii).  

Furthermore, for the purposes of 38 C.F.R. 
Section 3.317(a)(1), signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to:  (1) fatigue, (2) signs or symptoms involving 
skin, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, (13) menstrual 
disorders.  See 38 C.F.R. § 3.317(b).

The evidence of record clearly shows that the veteran served 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  Thus, he has qualifying service for 
consideration of the presumption of service connection for 
disabilities medically attributed to undiagnosed illness or 
an unexplained chronic multisymptom illness.


Fibromyalgia and Chronic Fatigue Syndrome

The medical evidence of record includes complaints of joint 
and muscle fatigue, but neither treatment notes nor VA 
examination reports show a diagnosis of fibromyalgia and/or 
chronic fatigue syndrome.  In fact, upon VA examination in 
November 2000, the examiner who thoroughly reviewed the 
veteran's claims folder with medical treatment records, 
interviewed the veteran and physically examined the veteran, 
opined that criteria for diagnoses of fibromyalgia and/or 
chronic fatigue syndrome were not met.  It was noted that the 
veteran had intermittent muscle aches since 1995, but there 
was no suggestion whatsoever that the complaints were in any 
way associated with military service.

The treatment records show that the veteran was determined to 
experience lethargy and fatigue in association with Grave's 
Disease that was diagnosed in 1994.  As will be more 
thoroughly discussed below, the veteran's private treating 
physician determined that the first signs of hyperthyroidism 
were shown during service.  Thus, the finding that fatigue is 
due to Grave's Disease is consistent with the veteran's 
testimony that his wife noticed a difference in his behavior 
upon his return from the Persian Gulf.

Given the evidence as outlined above, the Board finds that 
there is no evidence of joint and muscle fatigue in and of 
itself being a result of the veteran's active service.  There 
is no diagnosis of a joint or muscle disorder other than the 
shoulder, back and knee disabilities that have been evaluated 
and determined to be service-connected disabilities.  
Therefore, there is no disability for which service 
connection may be awarded on a direct basis.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) 
(absent a disease or injury incurred during service, the 
basic compensation statutes cannot be satisfied). 

Additionally, there is no diagnosis of fibromyalgia or of a 
chronic fatigue syndrome.  Although the veteran certainly 
complains of signs or symptoms which are often shown to be 
manifestations of an undiagnosed illness or a medically 
unexplained chronic multisymptom illness, the medical 
evidence in this case shows that complaints are associated 
with the diagnosed Grave's Disease.  Therefore, absent a 
separately diagnosed disability and/or medical opinion that 
the veteran has signs or symptoms of an undiagnosed illness 
or medically unexplained chronic multisymptom illness, 
service connection for joint and muscle pain and fatigue, to 
include fibromyalgia and chronic fatigue syndrome, is denied.

Memory Loss and Sleep Disorder

The veteran submitted statements from his wife and a friend 
reflecting that the veteran appeared tired and occasionally 
fell asleep during conversation.  His wife stated that he 
slept more than normal upon his return from the Persian Gulf 
War.  The veteran's supervisor reported that he noticed the 
veteran having periods of confusion in 1994.

The medical evidence does not include diagnoses of memory 
loss or a sleep disorder as distinct disabilities.  The 
veteran has not participated in psychiatric treatment, but 
reported upon VA examination in November 2000 that he had 
periods of depression which included low motivation, a 
tendency to sleep more often than usual, isolative behavior, 
and memory loss.  The veteran participated in a sleep study 
with all results being within normal limits and there was no 
diagnosis of a sleep disorder.  Additionally, there was some 
evidence of short-term memory lapses, but no independent 
diagnosis of a memory loss disorder.  The Axis I diagnosis 
given was that of a depressive disorder not otherwise 
specified.  The examiner did not link this diagnosis to the 
veteran's period of active service.

Current treatment records do not include any complaints of 
memory loss or sleeping problems.  Prior medical histories 
noted in recent records do not show that the veteran has ever 
been diagnosed as having a memory or sleep disorder nor that 
he had ever been treated for memory or sleep problems.

Based on a thorough review of the evidence, the Board finds 
that the veteran is not currently diagnosed as having memory 
loss or a sleep disorder, but has complaints of memory 
problems and excessive sleeping as symptoms of a depressive 
disorder that is not a result of military service.  
Additionally, there is no suggestion in the medical record 
that complaints of memory or sleep problems are associated 
with an undiagnosed illness or a chronic multisymptom 
illness.  Consequently, service connection for memory loss 
and for a sleep disorder is denied.

Stomach Disorder

Upon complete VA examination in November 2000, the veteran 
had a normal abdominal examination and gastrointestinal 
testing was reported as negative.  There was no diagnosed 
stomach and/or gastrointestinal disability at that time.

Treatment records show that the veteran was found upon 
complete gastrointestinal testing performed in 2003 to have 
gastritis and duodenitis.  Treatment notes contain the 
statement that numerous entities could participate in the 
diagnoses.  Treatment records also show treatment for acute 
gastroenteritis manifest by bouts of diarrhea, nausea, 
vomiting and generally feeling poorly in 2004.  Current 
treatment records do not include a diagnosis of a stomach 
disorder and the prior medical histories contained in those 
records do not reflect recent treatment for a stomach 
disorder.

The Board notes that medical evidence submitted by a private 
treating physician includes references to bouts of diarrhea 
in his nexus opinion regarding the veteran's Grave's Disease 
which will be discussed below.  There is nothing in this 
medical opinion or any other medical record suggesting that 
acute stomach disorders treated during service developed into 
chronic disabilities for which VA compensation may be 
awarded.  In fact, the medical evidence tends to show that 
the veteran has only experienced brief periods of stomach 
complaints that resolved with treatment.

Given the evidence as outlined above, the Board finds that 
the veteran is not currently diagnosed as having a chronic 
stomach disorder as a result of military service.  Disorders 
diagnosed in years past are not currently found to be present 
and there is no suggestion in the medical record that 
complaints of stomach problems were associated with an 
undiagnosed illness or a chronic multisymptom illness.  As 
such, service connection for a stomach disorder is denied.



Headaches

The veteran began treatment for headaches in April 1992, when 
he presented with a request for medication for headaches that 
had been present for about two days.  The headaches were not 
described as prostrating.  The veteran was prescribed 
medication for headaches and anxiety.  Over the next several 
years, the veteran's prescriptions were refilled on a regular 
basis, but the headaches were never identified as migraines 
with prostrating attacks.  Most recently, the veteran was 
described in January 2004 as having tension headaches with 
some vision problems.  He was advised to have a vision test.

Although the veteran was noted several times to have had 
headaches during service, each complaint was associated with 
an acute illness that resolved with treatment.  There was no 
finding of a headache disorder or migraines upon discharge 
from service.  Additionally, post-service treatment records 
do not make any reference to in-service treatment of 
headaches nor is there any suggestion that the veteran's 
headaches are due to service, are associated with an 
undiagnosed illness, or are due to a chronic multisymptom 
illness.  Therefore, service connection for headaches must be 
denied on a direct basis and as due to service in the Persian 
Gulf.

There is no question that the veteran was treated for 
headaches within one year of discharge from service.  In 
order to grant service connection on a presumptive basis for 
a chronic headache disorder, however, there must be evidence 
of characteristic prostrating attacks within that one year.  
As noted above, there has never been evidence of prostration 
and the veteran's headaches are currently described as 
tension headaches.  Thus, service connection must also be 
denied on a presumptive basis as there is no evidence of 
manifestations of a headache disorder meeting criteria for a 
ten percent rating.

Grave's Disease

The medical evidence of record shows that the veteran has 
been treated for over ten years for hyperthyroidism, 
diagnosed as Grave's Disease.  His current treatment records 
include both notations of hypothyroidism and hyperthyroidism 
status-post radioactive iodine treatment.  As noted above, a 
number of the veteran's complaints that he associated with a 
possible undiagnosed illness have actually been associated 
with the diagnosed Grave's Disease.

In November 1999, the veteran's private treating physician 
reviewed the veteran's service medical records and noted that 
a test performed in May 1989 had below detectable limits of a 
thyroid-stimulating hormone.  It was noted that the veteran 
was having bouts of diarrhea at that time as well.  The 
physician reported that by 1992, the veteran had thyroid 
ablation.  The physician prefaced this note by saying that he 
reviewed the file to determine if there was evidence of the 
veteran's hyperthyroidism beginning prior to his discharge 
from service.

The Board notes that it is the defined and consistently 
applied policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

Given the evidence as outlined above, the Board finds that 
although the treating physician did not specifically make the 
connection between the testing performed during service and 
the post-service thyroid ablation, it appears that when 
resolving all reasonable doubt in favor of the veteran that 
the sentiment was there.  The physician reported the things 
that occurred during service that supported a finding that 
the later diagnosed hyperthyroidism began during service.  
This opinion coupled with the credible statement from the 
veteran's wife that the veteran returned from service showing 
signs that have later been associated with the 
hyperthyroidism lead the Board to find that the veteran 
experienced the early stages of hyperthyroidism, currently 
diagnosed and treated as Grave's Disease, during service.  
Therefore, service connection for Grave's Disease, claimed as 
a thyroid condition, is granted.

The Board acknowledges that the veteran made complaints of a 
heart condition and vision loss associated with a thyroid 
condition.  The medical record shows that the veteran has had 
heart palpitations due to treatment for Grave's Disease, but 
he has never been diagnosed as having a separate heart 
disability.  Therefore, there is no evidence to support a 
grant of service connection for a heart disease.

Additionally, the veteran has been noted to have proptosis as 
a result of Grave's Disease.  Other than noting some dryness 
of the eyes due to sleeping with the eyes partially open in 
2001, there is no suggestion of a disability other than the 
underlying Grave's Disease.  Current treatment records do not 
include a diagnosis of vision loss due to a thyroid problem.  
As such, there is no evidence to support a grant of service 
connection for vision loss.


ORDER

Service connection for joint and muscle pain, to include 
fibromyalgia as due to an undiagnosed illness, is denied.

Service connection for fatigue, to include chronic fatigue 
syndrome as due to an undiagnosed illness, is denied.

Service connection for memory loss, to include as due to an 
undiagnosed illness, is denied.

Service connection for a sleep disorder, to include as due to 
an undiagnosed illness, is denied.

Service connection for a stomach disorder, to include as due 
to an undiagnosed illness, is denied.

Service connection for headaches, to include as due to an 
undiagnosed illness, is denied.

Service connection for Grave's Disease, claimed as a thyroid 
disorder with a heart condition and vision loss, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.




____________________________________________
Wayne M. Braeuer
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


